Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1, 6, 12 and 20 and in dependent claims 3, 4, 7, 8,  and 13, 14 and 19, each recitation of  “inlet stream”, “product outlet stream” and “concentrate outlet stream” of the respective units is vague and ambiguous as to whether respective structural unit inlets and outlets for passage of the streams into and out of the units, respectively, are being recited, or if instead, the recitations are broad enough to encompass flows of water or other fluid within the units, as well as flows passing into and out of the units, not concerning any specific structure, respectively. 
Additionally, various recitations of the inlet stream of units comprising the product unit stream of another unit are confusing and ambiguous as to whether such streams are contained in or associated with both respective units, or if instead the recitations concern fluid communication or coupling of the inlet and product streams. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al PGPUBS Document US 2004/0188352 (Dey) in view of Hall et al PGPUBS Document US 2018/0273412, and additionally in view of Valk et al PGPUBS Document US 2011/0086291 (Valk) and/or Fu et al PGPUBS Document US 2013/0288142 (Fu). Referenced paragraph numbers of the Specification of the relied upon PGPUBS Documents in this and subsequent U.S.C. 103 rejections of this Office Action are identified by “[ ]” symbols. 
For independent claim 1, Dey discloses a water purification system comprising pretreatment units (figure 1 and [0031]); 
a reverse osmosis unit 8 comprising an inlet stream and a product outlet stream, the inlet stream communicating with or comprising the product outlet stream of the pretreatment units including of ion exchange unit 7 (figure 1 and [0031]); 
and an electro-deionization unit 12 comprising an inlet stream in fluid communication with or comprising the reverse osmosis unit product outlet stream via intermediate treatment and storage units of and also comprising an electro-deionization unit product outlet stream which is further purified by additional treatment units (figure 1 and [0031]; 
wherein the inlet stream of the pretreatment units initially comprises water having a silica concentration of about 10 ppm, or within the claimed range of 1 to 30 ppm [0064-Table 1]; 
and the product outlet stream of the electro-deionization unit comprising ultra-pure water, suitable for utilization in the semiconductor, electronics, pharmaceutical and power industries [0004, 0024, see in [0024 “water exits the purifying compartment as pure product water”].
The claims all differ by requiring that the pretreatment units comprise an electrodialysis reversal unit having inlet and product outlet streams.
Hall teaches to purify water to produce ultrapure water for processing of semiconductors [0002], the water being obtained treated by a combination of electrodialysis, reverse osmosis, electrodeionization and ion exchange operations or units [0062].
Valk teaches utilization of a reverse electrodialysis unit for producing purified drinking water, which simultaneously produces generation of electricity [0001-0003].
Fu also teaches purification of water or aqueous solutions being recycled for use in the processing of semiconductor wafers, while generating electrical energy or power [0001, 0002, 0004-0007].
In summary, it would have been obvious to one of ordinary skill in the art of treating industrial water by electrochemical and reverse osmosis processes, to have modified the Dey system, by incorporating a reverse electrodialysis unit, as one of the pretreatment units upstream of the reverse osmosis unit of Dey, in order to simultaneously produce electricity, energy or power, while purifying the water to remove contaminants which would otherwise be harmful to semiconductor wafers, as cumulatively taught by Hall, in combination with Valk and/or Fu, so as to simultaneously produce electricity, energy or power, while purifying the water to remove contaminants which would otherwise be harmful to semiconductor wafers in an energy efficient manner.  
For claim 2, Dey further discloses addition of antiscalant in the form of “caustic soda” to a flow recirculation loop of the first of the disclosed pretreatment units 6 (see the flow arrows before and after reference numeral 6 in figure 1 and see [0033]). Thus, if the pretreatment units of Dey are modified to include an electrodialysis reversal unit, such antiscalant would be present in the inflow stream of such electrodialysis reversal unit.
For claim 4, Fu further teaches recirculation of various streams of the electrodialysis reversal unit, thus suggests an inlet stream of the electrodialysis reversal unit comprising a concentrate outlet stream of the unit [0050], thus conserving the water being treated and circulated.
For claim 5, Dey further discloses the outlet stream of the reverse osmosis unit having a silica concentration of less than 1 ppm, such as .01 ppm [0064, see the column under “RO permeate water” in Table 1]. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dey et al PGPUBS Document US 2004/0188352 (Dey) in view of Hall et al PGPUBS Document US 2018/0273412, and additionally in view of Valk et al PGPUBS Document US 2011/0086291 (Valk) and/or Fu et al PGPUBS Document US 2013/0288142 (Fu), as applied to claims 1, 2, 4 and 5 above, and further in view of Rela PGPUBS Document US 2003/0034292 (Rela). Claim 3 further differs by requiring that the inlet stream of the reverse osmosis unit fluidly communicates with or comprises the concentrate outlet stream of the reverse osmosis unit. 
Rela teaches a system for producing ultrapure water for the electronic and power industries [0003], including pretreatment units, in series with a reverse osmosis unit 46, the product outlet of the reverse osmosis unit directly fluidly communicating with the inlet of an electro-deionization unit 54 (figure 1 and [0018, 0065, 0071, 0072]. Rela also teaches the concentrate outlet of the reverse osmosis unit providing a concentrate stream which is recycled and fluidly communicated with the reverse osmosis unit inlet [0018, 0064, 0066]. 
It would have been further obvious to the skilled artisan to have also modified the Dey system by providing such recycling and fluidly communicating of the reverse osmosis concentrate outlet, as taught by Rela, so as to increase water conservation and provide  greater amount of available water for the end use of the semiconductor wafers or other electronic devices being processed by the purified water. 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rela PGPUBS Document US 2003/0034292 (Rela) in view of Hall et al PGPUBS Document US 2018/0273412, and additionally in view of Valk et al PGPUBS Document US 2011/0086291 (Valk) and/or Fu et al PGPUBS Document US 2013/0288142 (Fu), and further in view of Dey et al PGPUBS Document US 2004/0188352 (Dey).
For independent claim 1, Rela discloses a water purification system comprising pretreatment units; 
a reverse osmosis unit 46 comprising an inlet stream and a product outlet stream, the inlet stream communicating with or comprising the product outlet stream of the pretreatment units including of ion exchange unit 7 (figure 1 and [0018, 0046, 0070]); 
and an electro-deionization unit 54 comprising an inlet stream in fluid communication with or comprising the reverse osmosis unit product outlet stream via intermediate treatment and storage units of and also comprising an electro-deionization unit product outlet stream which is further purified by additional treatment units (figure 1 and [0018, 0070, 0071]; 
and the product outlet stream of the electro-deionization unit comprising ultra-pure water, suitable for utilization in the semiconductor, electronics, pharmaceutical and power industries [0001-0003].
The claims all differ from Rela by reciting that wherein the inlet stream of the pretreatment units initially comprises water having a silica concentration of within the claimed range of 1 to 30 ppm. 
Dey teaches a water purification system comprising pretreatment units (figure 1 and [0031]); 
a reverse osmosis unit 8 comprising an inlet stream and a product outlet stream, the inlet stream communicating with or comprising the product outlet stream of the pretreatment units including of ion exchange unit 7 (figure 1 and [0031]); 
and an electro-deionization unit 12 comprising an inlet stream in fluid communication with or comprising the reverse osmosis unit product outlet stream via intermediate treatment and storage units of (figure 1 and [0031]; 
and the product outlet stream of the electro-deionization unit comprising ultra-pure water, suitable for utilization in the semiconductor, electronics, pharmaceutical and power industries [0004, 0024, see in [0024 “water exits the purifying compartment as pure product water”].
Dey also teaches that wherein the inlet stream of the pretreatment units initially comprises water from a source having a silica concentration of about 10 ppm, or within the claimed range of 1 to 30 ppm [0064-Table 1].
Thus, it would have been obvious to one of ordinary skill in the art of treating industrial water by electrochemical and reverse osmosis processes, to have modified the Rela system, by utilizing source water having such silica concentration, as taught by Dey, to enable system usage for utilizing a wider range of water sources for providing the water to be purified and recirculated, and as the system incorporating pretreatment, reverse osmosis and electro-deionization treatment  has been recognized as effective for removing silica-containing contaminants.
The claims all also differ from Rela by requiring that the pretreatment units comprise an electrodialysis reversal unit having inlet and product outlet streams.
Hall teaches to purify water to produce ultrapure water for processing of semiconductors [0002], the water being obtained treated by a combination of electrodialysis, reverse osmosis, electro-deionization and ion exchange operations or units [0062].
Valk teaches utilization of a reverse electrodialysis unit for producing purified drinking water, which simultaneously produces generation of electricity [0001-0003].
Fu also teaches purification of water or aqueous solutions being recycled for use in the processing of semiconductor wafers, while generating electrical energy or power [0001, 0002, 0004-0007].
In summary, it would have been obvious to one of ordinary skill in the art of treating industrial water by electrochemical and reverse osmosis processes, to have modified the Rela system, by incorporating a reverse electrodialysis unit, as one of the pretreatment units upstream of the reverse osmosis unit of Rela, in order to simultaneously produce electricity, energy or power, while purifying the water to remove contaminants which would otherwise be harmful to semiconductor wafers, as cumulatively taught by Hall, in combination with Valk and/or Fu, so as to simultaneously produce electricity, energy or power, while purifying the water to remove contaminants which would otherwise be harmful to semiconductor wafers in an energy efficient manner.  
For claim 2, Dey further teaches addition of antiscalant in the form of “caustic soda” to a flow recirculation loop of the first of the disclosed pretreatment units 6 (see the flow arrows before and after reference numeral 6 in figure 1 and see [0033]). Thus, if the pretreatment units of Dey are modified to include an electrodialysis reversal unit, such antiscalant would be present in the inflow stream of such electrodialysis reversal unit.
For claim 3, Rela also teaches the concentrate outlet of the reverse osmosis unit providing a concentrate stream which is recycled and fluidly communicated with the reverse osmosis unit inlet [0018, 0064, 0066]. 
For claim 4, Fu further teaches recirculation of various streams of the electrodialysis reversal unit, thus suggests an inlet stream of the electrodialysis reversal unit comprising a concentrate outlet stream of the unit [0050], thus conserving the water being treated and circulated.
For claim 5, Dey further teaches the outlet stream of the reverse osmosis unit having a silica concentration of less than 1 ppm, such as .01 ppm [0064, see the column under “RO permeate water” in Table 1]. 
			ALLOWABLE SUBJECT MATTER
Claims 6-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Each of independent claims 6 and 12, and thus claims 7-11 and 13-19 dependent therefrom would distinguish over all of the prior art in view of recitation of all of the water treatment unit features of claim 1, and additionally comprising an ion exchange unit and electro-acidification unit with product and brine inlet and outlet streams in between in series with the electrodialysis reversal unit and the reverse osmosis unit. The applied prior art additionally teaches pretreatment units upstream and in series with the reverse osmosis unit, however neither the applied prior art or any of the cited prior art contains any suggestion of the claimed electro-acidification unit.
Independent claim 20 would similarly distinguish in view of recitation of method steps comprising sequentially passing and routing of feed water to electrodialysis reversal, ion exchange, electro-acidification, reverse osmosis and electro-deionization units, dependent upon measured feed water silica concentration being either in the range of 31 to 80 ppm or being greater than 80 ppm. Again, neither the applied prior art or any of the cited prior art contains any suggestion of the claimed electro-acidification unit.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/03/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778